F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS                           JUN 16 2004

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                               Clerk



 LAWRENCE L. KELLY,

          Plaintiff-Appellant,

 v.                                                    No. 03-3371
                                                (D.C. No. 03-CV-4137-JAR)
 UNITED STATES DEPARTMENT                                (Kansas)
 OF JUSTICE; UNITED STATES OF
 AMERICA,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and O’BRIEN, Circuit Judges.


      Lawrence Kelly filed suit pro se against the United States Department of

Justice in Kansas federal district court. He captioned his initial pleading

“unconstitutionality” and referenced 18 U.S.C. §§ 241 and 245 and 42 U.S.C. §§

      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
1981 and 1982. Rec. 10 at 1. The district court granted the Justice Department’s

motion to dismiss, id. at 3, and we affirm.

      The Justice Department is undeniably an arm of the United States

Government. For a suit against the United States to be viable, “[a] waiver of the

Federal Government’s sovereign immunity must be unequivocally expressed in

statutory text.” Lane v. Pena, 518 U.S. 187, 192 (1996). We must strictly

construe any waiver of sovereign immunity, and where one is not explicit, it

cannot be implied. Id. None of the statutes Mr. Kelly cites effect a waiver of the

United States’ sovereign immunity by providing that an action may be brought

directly against the United States. As such, “the district court lacked subject

matter jurisdiction to consider the claim.” Steele v. Fed. Bureau of Prisons, 355

F.3d 1204, 1213 (10th Cir. 2003).

      Because we conclude the district court lacked subject matter jurisdiction,

we need not review that court’s alternative dismissal for failure to state a claim.

The district court’s dismissal of Mr. Kelly’s complaint is AFFIRMED.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -2-